          Case 1:90-cv-05722-VM Document 1837 Filed 07/18/19 Page 1 of 2



SPIVAK                       LLP
ATTORNEYS AT LAW


                                                                               1700 Broadway
                                                                               New York, NY 10019
                                                                               T 212.765.2100
                                              July 16, 2019                    F 212.765.8954
                                                                               spivakl ipton .com


 BY HAND
                                   LSHL :-,n··~y
  Hon. Victor Marrero              DUCl :\irNT
                                         1




  United States District Judge     FLFCTRONICALLY FILEl
  Daniel Patrick Moynihan
                                                      %fL 7
  United States Courthouse
  500 Pearl Street
  New York, NY 10007-1312
                                   G. ~. 111, :}/J-
                                   I,<    •



        RE:    United States v. District Council. et al., 90-Civ.-5722

  Dear Judge Marrero:

        This firm and Bracewell LLP represent the New York City & Vicinity District
  Council of Carpenters, the defendant labor organization in the referenced action.

         With the consent of the United States and the Benefit Funds, the District Council
  requests that the Court enter the enclosed proposed Order providing for a further
  interim extension of the current Stipulation and Order to and through July 21, 2019.

          The parties and the Independent Monitor to the current Stipulation and Order
  Regarding Extension of the Independent Monitor's Term, which will expire by the terms
  of the Interim Extension on July 17, 2019, are continuing to negotiate a successor
  Stipulation. The parties are refining certain language and also now plan to extend the
  successor Stipulation for an additional year to March 31, 2021, which is two years
  beyond the March 31, 2019 of the predecessor Stipulation and Order [ECF No. 1806]


                                              Respectfully submitted,



                                         c:;;~Barbara S. Jones
                                              Bracewell LLP

  Enclosure
           Case 1:90-cv-05722-VM Document 1837 Filed 07/18/19 Page 2 of 2



SPIVAK                           LLP
ATTOR!',EYS AT LA\\'




  Hon. Victor Marrero
  United States District Judge
  July 16, 2019
  Page 2




  cc:     Benjamin H. Torrance, Esq.
          Assistant United States Attorney
          Civil Division
          Office of the United States Attorney
          Southern District of New York
          86 Chambers Street
          New York, NY 10007
          212-637-2703
          benjamin.torrance@usdoj.gov

          Glen G. McGorty, Esq.
          Independent Monitor
          Crowell & Moring LLP
          590 Madison Avenue
          New York, NY 10022
          212-895-4246
          gmcgorty@crowell.com

          Elizabeth O'Leary, Esq.
          Kauff McGuire & Margolis LLP
          Counsel to the Benefit Funds
          950 Third Avenue, 14th Floor
          New York, NY 10022
          212-644-1010
          oleary@kmm.com

          Barbara S. Jones, Esq.
          Special Counsel to the District Council
          Bracewell LLP
          1251 Avenue of the Americas
          New York, NY 10020                         The Clerk of Court is directed to enter i:1to the public record
          212-508-6105                                                                            w
                                                     of~_is acti;9._n ~~<.: lctt~r abo~e sµb~itted t~e Court by
          Barbara.jones@bracewell.com               A~- -<<c:i.d,cfr . . -f                 ~     Z-LL,,.__
                                                               C

                                                     SO ORDERED.
                                                                                      /:'   ··?

                                                                                                  1/? _ _ _)
                                                                                                   _.,.-·7


                                                     '?--/f,-/,1/                                             /
                                                             DATE         ,,
